NO. 07-09-0023-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 16, 2009



______________________________





MIGUEL ANGEL CHAVEZ, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 264
TH
 DISTRICT COURT OF BELL COUNTY;



NO. 62419; HON. MARTHA J. TRUDO, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant Miguel Angel Chavez appeals his conviction for aggravated assault with a deadly weapon.  The certification of right of appeal executed by the trial court states that this is “a plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the right of appeal.”  No clerk’s record has been filed.  By letter dated February 3, 2009, this Court notified appellant that the appeal was subject to dismissal based on the certification unless the Court received an amended certification providing the right of appeal or appellant provided other grounds for continuing the appeal.  No amended certification was received during the time we allotted, nor has appellant informed us of any other grounds for continuing the appeal.  Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 25.2(d).





James T. Campbell

          Justice





Do not publish.